1 Speakers: Donald E. Morel, Jr. Chairman and Chief Executive Officer William J. Federici Vice President and Chief Financial Officer All trademarks and registered trademarks are the property of West Pharmaceutical Services, Inc., unless noted otherwise. West Pharmaceutical Services, Inc. First-Quarter 2012 Analyst Conference Call 9 a.m. Eastern Time, April 26, 2012 A webcast of today’s call can be accessed in the “Investors” section of the Company’s web site www.westpharma.com To participate please dial: U.S. toll-free (800) 901-5217 (U.S.) or International (617) 786-2964 The passcode is 24965800. A replay will be available on the web site two hours after the live call and through May 3, 2012.To access the replay by telephone pleasedial: U.S. toll-free (888) 286-8010 or International (617) 801-6888 The passcode is 40854349 . These presentation materials are intended to accompany today’s press release announcing the Company’s results for the quarter and management’s discussion of those results during today’s conference call. 2 Cautionary Statement Under the Private Securities Litigation Reform Act of 1995 This presentation and any accompanying management commentary contain “forward-looking statements” as that term is defined in the Private Securities Litigation Reform Act of 1995.Such statements include, but are not limited to statements about expected financial results for 2012 and future years. Each of these estimates is based on preliminary information, and actual results could differ from these preliminary estimates.We caution investors that the risk factors listed under “Cautionary Statement” in today’s press release, as well as those set forth under the caption "Risk Factors" in our most recent Annual Report on Form 10-K as filed with the Securities and Exchange Commission and as revised or supplemented by our quarterly reports on Form 10-Q, could cause our actual results to differ materially from those estimated or predicted in the forward-looking statements. You should evaluate any statement in light of these important factors. Except as required by law or regulation, we undertake no obligation to publicly update any forward- looking statements, whether as a result of new information, future events, or otherwise. Non-GAAP Financial Measures Certain financial measures included in today’s press release and accompanying tables, in these presentation materials, and which may be referred to in management’s discussion of the Company’s results and outlook, are Non-GAAP (Generally Accepted Accounting Principles) financial measures. Please refer to the “Notes to Non- GAAP Financial Measures” at the end of these materials for more information.Non-GAAP financial measures should not be considered in isolation or as an alternative to such measures determined in accordance with GAAP. 3 First Quarter 2012 Operations •Sales Grew 7.1% (9.1% at constant currency) –Pharmaceutical Packaging Systems up 9.2% (11.6% at constant currency) •High-value products grew 14.4% at constant currency •In part due to new customers’ product launches, increasing inventory requirements –Pharmaceutical Delivery Systems up 0.3% (1.3% at constant currency) •Proprietary products higher as a group, CZ lower •Contract Manufacturing lower, primarily consumer goods •Gross Profit Margin is 31.9%, 2.1 percentage points higher –PPS high-value product growth, pricing and volume –PDS growth in proprietary and contract healthcare •R&D spending increases: Maintained focus on quality initiative, Daikyo Crystal Zenith (“CZ”) and SmartDose™ •SG&A spending lower relative to sales •Operating leverage yields sharpely higher Adjusted Diluted EPS Note: Crystal Zenith® is a registered trademark of Daikyo Seiko, Ltd. 4 Expansion and Product Development Update •Asian Expansions –China –India •NovaPure™ launched at April 2012 trade event •Daikyo Crystal Zenith® products update •Large-volume parenteral delivery:SmartDose™ and CZ •New applications for safety and administration products –Customer new product launch INVESTOR DAY: New York, NY May 23, 2012 5 Summary Results $ millions, except per-share data (1)These are Non-GAAP measurements. See “Non-GAAP Financial Measures” and “Notes to Non-GAAP Financial Measures” (Slides 13-15), “Cautionary Statement” (Slide 2) and seethe “Restructuring and Other Items” section and “Supplemental Information and Notes to Non-GAAP Financial Measures” in today’s press release for an explanation and reconciliation of these items. Three Months Ended March 31, Net Sales $ 316.3 $ 295.4 Gross Profit Reported Operating Profit Adjusted Operating Profit (1) Reported Diluted EPS $ 0.81 $ 0.56 Adjusted Diluted EPS(1) $ 0.83 $ 0.60 6 7 8 9 Cash Flow Metrics ($ millions) Quarter Ended March 31, Depreciation and amortization Operating cash flow Capital expenditures 10 Summary Balance Sheet Information ($ millions) As of March 31, December 31, Cash and cash equivalents Debt Equity Net debt to total invested capital† 28.8% 28.2% Working capital † Net Debt and Total Invested Capital are Non-GAAP measures.Net Debt is determined by reducing total debt by the amount of cash and cash equivalents.Total Invested Capital is the sum of Net Debt and Equity. 11 2012 Full-year Financial Guidance ($ millions, except EPS) Estimated 2012 Revenue(1) Estimated Gross Profit %(1) Pharmaceutical Packaging Systems Segment $905 - $925 33.6% Pharmaceutical Delivery Systems Segment $345 - $355 19.9% Consolidated $1,250 - $1,280 29.8% 2012 Adjusted Diluted EPS(1)(2) Estimate $2.50 - $2.67 (1) Guidance includes various currency exchange rate assumptions, most significantly the Euro at $1.33 for the remainder of 2012.Actual results will vary as a result of variability of exchange rates, among other items. (2) See “Non-GAAP Financial Measures” and “Notes to Non-GAAP Financial Measures”(Slides 13 - 15),“Cautionary Statement” (Slide 2) and today’s press release for an explanation and reconciliation of these items. 12 Selected Factors That Impact Margin % in 2012(3) Improving sales mix:Profit expectations include the favorable impact of sales of more profitable products, including high-value pharmaceutical packaging components and proprietary pharmaceutical delivery devices and systems, growing faster than lower-margin items, which include standard pharmaceutical packaging, disposable medical device components and contract-manufactured items. Increased sales prices: Our selling prices are increasing more rapidly than they have in recent years, primarily as a result of rising costs in recent quarters. Increases impact list pricesand formulated contract-price escalators, and profit expectations for 2012 are dependent upon realizing the expected increases. Rising raw-material costs: If costs continue to rise, margins will narrow as a result of a typical delay between market-driven input cost increases and our ability to pass on costs through higher prices to customers. Lean savings and production efficiencies: Profit expectations are dependent on anticipated improvements in manufacturing efficiency as a result of: –“Lean Manufacturing” programs, which focus on process efficiency –Increased manufacturing efficiency as a result economies of scale associated with sales growth (3) See “Cautionary Statement” on slide 2.This is notan exclusive list of risks associated with forward looking statements included here ormade in the presentation. 13 Non-GAAP Financial Measures(1)
